Citation Nr: 0123676	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to October 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) August 1999 rating decision 
which increased the rating of the service-connected left knee 
disability from zero to 10 percent.  The claims file has been 
transferred to the Phoenix RO which now has jurisdiction of 
the case.  

In his November 1999 VA Form 9, the veteran indicated the 
belief that he was due a 30 percent rating for his service-
connected left knee disability; very recently, by letter 
received in late September 2001, he requested a hearing to 
plead his case.  In view of the fact that his claim for 
increase has been pending since 1999 and considering the 
favorable action set forth below in this decision, the Board 
believes that the scheduling of a hearing at this juncture 
would only produce undue delay in the veteran's receipt of 
the 30 percent rating properly assignable through use of the 
combined ratings table at 38 C.F.R. § 4.25 (2001).  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by arthritis, reduced and painful motion, and 
tenderness and numbness at post-surgical scarring, as well as 
subjective pain, recurrent swelling, instability, popping and 
clicking on motion, morning stiffness, easy fatigability, 
lack of endurance, and inability to perform strenuous 
physical activity.  

2.  There is no objective evidence of deformity, effusion, 
ankylosis, muscle atrophy, or abnormal gait on walking 
relative to the veteran's left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left knee 
arthritis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Code 5003 (2000).

2. The criteria for a 10 percent rating for left knee 
impairment have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Code 5257 (2000).

3.  The veteran's post-surgical scarring over the left knee 
warrants a separate 10 percent rating.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Code 7804 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
Recently, regulations implementing VCAA were published as a 
final rule.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  On review of the claims folder, the Board finds 
that all required notice and development action specified in 
VCAA and the implementing regulatory changes have been 
complied with in this appeal.  Specifically, the Board finds 
that the November 1999 statement of the case and March 2001 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute as they clearly 
notified them of the evidence necessary to substantiate his 
increased rating claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The available medical examination 
report is thorough and contains sufficient information to 
rate the service-connected left knee disability according to 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.  By March 2001 
letter accompanying the supplemental statement of the case, 
he was invited to identify/submit any additional information 
or evidence which may be pertinent to his claim, but no 
additional information has been received to date.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable regulation pertaining to 
the veteran's claim.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2000).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for chronic left knee 
disability was granted by RO decision in December 1994, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records documenting left 
knee injuries in August 1992 and April 1993, requiring 
surgery in March and May 1993 (in March, left knee 
arthroscopy and meniscectomy were performed; in May, he 
underwent anterior cruciate ligament reconstruction surgery), 
necessitating intermittent treatment and therapy prior to 
separation from service.  

Private medical records from February to March 1999 document 
treatment for the veteran's left knee pain, swelling, and 
reduced motion. 

On VA orthopedic examination in December 1999, including a 
review of the claims file, the veteran reported daily left 
knee pain, swelling at the end of the day, morning stiffness, 
numbness in the area of post-surgical scars over the knee, 
and popping and clicking sensation, noting that motion of the 
left knee was "full" but productive of pain on extreme 
motion; reportedly, he frequently used a pull-on elasticized 
brace with a patellar cut-out; he indicated that he 
experienced fatigability, weakness, and "giving way" of the 
knee on walking up and down stairs but, on examination, he 
walked with essentially no limp.  On examination, his gait 
was normal, and he was able to walk on his heels and toes; 
the left knee was slightly tender, but there was no evidence 
of pain on passive motion of the left patella; well-healed 
scars were noted over the left knee; cruciate and collateral 
ligaments were stable, and McMurray and internal drawer tests 
were negative; range of motion was 0-130 degrees, and he 
complained of mild pain on external torsion; there was no 
evidence of effusion or crepitus, but sensory examination to 
pinwheel was productive of "less sharpness" around the 
post-surgical incision.  X-ray study of the left knee showed 
osteoarthritis.  Status post left knee anterior cruciate 
ligament reconstruction/medial meniscectomy was diagnosed.  
The examiner opined that, "with respect to the various 
factors," functional impairment was "rated as mild, with 
perhaps 10 degree loss of flexion."

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As to the rating of disabilities involving the substantiated 
presence of degenerative or traumatic arthritis (Codes 5003 
and 5010, respectively), Code 5003 provides that arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is to be combined, not added under Code 5003.  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The veteran's service-connected left knee disability is rated 
under 38 C.F.R. § 4.71a, Codes 5010 and 5257, arthritis and 
knee impairment (recurrent subluxation or lateral 
instability); the disability is assigned a 10 percent rating 
under Code 5257 based on a finding of "slight" knee 
impairment.  A 20 percent rating will be assigned under that 
Code, if the impairment is "moderate."  A maximum rating of 
30 percent is available under Code 5257, if knee impairment 
is "severe."

Based on the foregoing, the Board believes that the evidence 
supports three separate 10 percent ratings for the veteran's 
service-connected left knee disability manifested by 
arthritis, instability, and post-surgical scarring under 
Codes 5003, 5257, and 7804, respectively.  The presence of 
arthritis of the left knee is shown by X-ray study performed 
in conjunction with VA orthopedic examination in December 
1999.  As noted above, a maximum rating of 10 percent may be 
assigned for arthritis of a joint where there is objective 
evidence of impairment of range of motion, although the 
impairment is noncompensable under the appropriate diagnostic 
codes (in this case Codes 5260 & 5261).  Recent clinical 
evidence, including VA orthopedic examination in December 
1999, shows that the veteran's left knee range of motion is 
impaired, but the impairment is noncompensable under Codes 
5260 or 5261.  Thus, a 10 percent rating for left knee 
arthritis under Code 5003 is warranted.  See 38 C.F.R. 
§ 4.71, Plate II (2000).

As to the rating of his left knee disability under Code 5257, 
the entirety of the record indicates that he has symptoms 
including pain, recurrent swelling, instability, weakness, 
morning stiffness, and popping and clicking sensation, 
increasing on strenuous physical activity and when walking up 
and down stairs; frequently, he wears an elastic knee brace 
on the left knee.  However, as found on VA orthopedic 
examination in December 1999, his subjectively-perceived 
symptoms of the left knee are unsupported by objectively 
demonstrable effusion, swelling, or deformity, and there is 
no indication of any muscle atrophy; he walks with a normal 
gait and is able to heel- and toe-walk, and the examiner 
opined that the disability is productive of "mild" 
functional impairment.  Thus, on consideration of both 
subjective complaints of pain and functional impairment and 
objectively demonstrable disability, the Board believes that 
the severity of his service-connected left knee disability 
does not approximate the rating criteria for a rating greater 
than the current 10 percent, assigned under Code 5257.  
38 C.F.R. §§ 4.3, 4.7; see DeLuca, 8 Vet. App. at 206.  

Finally, the evidence of record documents the presence of 
post-surgical scarring over the veteran's left knee, 
constituting a residual of his in-service surgery.  As 
indicated on VA orthopedic examination in December 1999, the 
scarring is well healed, but the area of the scars is 
productive of some tenderness and numbness, warranting a 
separate 10 percent rating under Code 7804 (scars which are 
tender and painful on objective demonstration).  See Esteban, 
6 Vet. App. 259.

The clinical evidence of record, as discussed above, does not 
reveal the presence of fracture of the surgical neck of the 
left femur, ankylosis of the left knee, or nonunion of the 
tibia and fibula with loose motion requiring knee brace.  A 
rating of the service-connected left knee disability under 
Codes 5255, 5256 or 5262, respectively, is therefore not for 
application in this case.  


ORDER

Separate disability ratings of 10 percent are granted for the 
veteran's left knee arthritis, instability, and post-surgical 
scarring, respectively, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


